PARKER, Chief Judge.
Shawn Carter appeals the final judgment adjudicating him guilty of burglary of a conveyance and dealing in stolen property in Case No. 96-03715, and the order of revocation of probation in Case No. 95-17051. We affirm the judgment adjudicating Carter guilty of burglary of a conveyance and deal*696ing in stolen property, but reverse the order of revocation of probation.
We affirm the burglary of a conveyance conviction because there is ample evidence that Carter broke into a vehicle and removed a car stereo. See K.O. v. State, 673 So.2d 47 (Fla. 4th DCA 1995). We also conclude that there is sufficient evidence to permit the jury to find that Carter endeavored to deal in stolen property. See § 812.019(1), Fla. Stat. (1995); see also State v. Coker, 452 So.2d 1135, 1136-37 (Fla. 2d DCA 1984) (discussing the “overt act” element of an attempt to commit a crime).
However, we are compelled to reverse the trial court’s order of revocation of probation in Case No. 95-17051. The record in this case reflects that there was no admission or hearing on the affidavit for violation of probation. Further, the new crime which served as the basis for the affidavit of violation of probation was not one of the crimes involved in Case No. 96-03715. Therefore, the order of revocation must be reversed. See § 948.06, Fla. Stat. (1995); Carlyle v. State, 599 So.2d 240 (Fla. 2d DCA 1992).
The judgment for burglary of a conveyance and dealing in stolen property is affirmed. The order of revocation of probation is reversed and remanded to the trial court.
CAMPBELL, J„ and LENDERMAN, JOHN C., Associate Judge, concur.